DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 is directed to a data analysis device and it depends from claim 13. However, it does not wholly depend on claim 13. It only refers back to specific limitations of claim 13 which is "the second execution device and the storage device recited in claim 13". From MPEP 608.01(n): "Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim" and “Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the 

Claim 15 is directed to a control device for an internal combustion engine and it depends from claim 13. However, it does not wholly depend on claim 13. It only refers back to specific limitations of claim 13 which is "the first execution device recited in claim 13". From MPEP 608.01(n): "Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim" and “Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.” As such, it is an improper dependent claim and is rejected as being of improper dependent form for failing to include all the limitations of the claim upon which it depends. Furthermore, the claim also does not further limit independent claim 13. All the limitations required by claim 15 are already claimed in claim 13 as such, the claim is also rejected for failing to further limit the claim upon which it depends.

Claim 16 is directed to a receiver that is hardware configuring a part of the catalyst warm-up process monitoring system and it depends from claim 13. However, it does not wholly depend on claim 13. It only refers back to specific limitations of claim 13 which is "configuring a part of the catalyst warm-up process monitoring system according to claim 13” and “the receiver is configured to execute the vehicle-side receiving process”. From MPEP 608.01(n): "Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim" and “Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.” As such, it is an improper dependent claim and is rejected as being of improper dependent form for failing to include all the limitations of the claim upon which it depends. Furthermore, the claim also does not further limit independent claim 13. All the limitations required by claim 16 are already claimed in claim 13 as such, the claim is also rejected for failing to further limit the claim upon which it depends.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-13 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“an acquiring process for acquiring the warm-up operation amount variable and the previous value of the estimated value of the temperature of the catalyst; a temperature calculation process for repeatedly calculating the estimated value of the temperature of the catalyst based on the output of the mapping in which the warm-up operation amount variable acquired by the acquiring process and the previous value are the input to the mapping; a determination process for determining that the warm-up process has an anomaly when a correspondence relationship between the integrated value and the estimated value is different from a correspondence relationship between the integrated value and the 

Regarding claim 17, the closest prior art of record fails to disclose or render obvious the combination including:
“acquiring the warm-up operation amount variable, and the previous value of the estimated value of the temperature of the catalyst; repeatedly calculating the estimated value of the temperature of the catalyst based on the output of the mapping using the acquired warm-up operation amount variable and the previous value as the input to the mapping; determining that the warm-up process has an anomaly when a correspondence relationship between the integrated value and the estimated value is different from a correspondence relationship between the integrated value and the temperature of the catalyst in the association data; and coping with the anomaly by operating a predetermined hardware when determined that the anomaly has occurred.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Additional Subject Matter
	Even though claims 14-16 are not rejected under prior art, they are rejected under 112(d) and hence, are not patentable.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAPINDER SINGH/Examiner, Art Unit 3746